Citation Nr: 1115542	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  07-00 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to February 1954.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefit sought on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Degenerative disc disease at L5-S1 has been shown by the competent medical, and competent and credible lay, evidence of record to be related to service.


CONCLUSION OF LAW

Degenerative disc disease at L5-S1 was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he injured his low back in December 1952 while on the USS MCCAFFERY DDE 860.  He contends that the back injury occurred when his ship rolled while he was carrying heavy equipment.  He was transferred to the U.S. Naval Hospital at Newport, Rhode Island, for several weeks of treatment for the back injury.  While there, albuminuria was found and he was treated for it.  He asserts that the several weeks he was hospitalized was too long for treatment of albuminuria alone.  

The Veteran's service treatment records are incomplete.  Treatment records from the U.S. Naval Hospital at Newport, Rhode Island, were not located.  In a case in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a Veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).

The available service treatment records include a medical history report indicating that the Veteran was admitted to the U.S. Naval Hospital in Newport, R.I., on December 30, 1952, for evaluation of the finding of albumin in his urine.  He was discharged on January 21, 1953.  The history does not address the Veteran's back.  As noted above, clinical records from the hospitalization are not available.  

In May 1953, the Veteran was given an X-ray of the lumbosacral spine.  The report stated that the views showed no evidence of bony injury or trauma, suggesting that past injury or trauma was the reason for the X-rays.  The disc spaces appeared normal and the vertebrae were intact.  The report of the Veteran's February 1954 separation medical examination provides that clinical evaluation of his spine was normal.  

In an October 2006 letter, the Veteran's private treating chiropractor, Dr. G. T., stated that it was impossible for him to determine the original cause of the Veteran's ongoing back problems.  However, Dr. G. T. said that he could state with a reasonable degree of certainty that, due to the degenerative changes of the X-rays, the low back injury occurred several decades ago.  Dr. G. T. stated that the Veteran had pointed out on his original October 1997 intake form that the onset of the pain was in 1953.  When Dr. G. T. asked the Veteran about this, the Veteran told him it happened while he was in the Navy.  Dr. G. T. gave the opinion that the original injury could easily have occurred in 1953 while the Veteran was in the Navy.  

In this regard, records from Dr. G. T. include an October 1997 Application for Treatment, on which the Veteran stated that he had had back pain for most of his adult life.  He also stated that it had begun in 1953 in the Navy.  

The report of a February 2010 VA examination provides that the examiner reviewed the Veteran's claims file and medical records, and sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The report notes that an X-ray resulted in a pertinent impression of moderate degenerative disc disease at L5-S1.  The final diagnosis was mechanical low back strain with radiculopathy, left leg, likely due to longstanding back disease.  The examiner stated that he would ask a VA orthopedist to provide a nexus opinion.  

In a separate opinion, also dated in February 2010, a second VA examiner stated that he had reviewed the Veteran's claims file, current radiographs and past VA examination reports.  He set forth the relevant history and the Veteran's subjective complaints.  The examiner noted that the Veteran's medical records stated that he was hospitalized for albuminuria, and stated that 21 days was an excessively long hospitalization on bed rest for this finding.  Thus, he said that it was certainly plausible that the Veteran's back was the reason for this hospitalization.  The examiner also noted that X-rays of the Veteran's spine were taken in 1953 at the Philadelphia Naval Shipyard, and said that it was plausible that such an X-ray was done for a complaint of his lumbar spine. 

The second examiner set forth current findings and referred to the February 2010 VA examination report.  The assessment was degenerative lumbar spine.  The examiner stated that the Veteran had a degenerative process involving his lumbar spine with a significant degeneration of the L5-S1 disk, with an almost 80 percent loss of disk height.  The examiner stated that he had no records or documentation in the form of a radiograph to diagnosis a degenerative disk phenomenon at the time, in the 1950's.  This, it was difficult to suggest that this was due to the reported injury and not due to degeneration of his back over the time that would have occurred despite his service.  The second examiner stated that as a result of the inability to determine if the Veteran was documented with a mechanical strain or a degenerative disk phenomenon, he felt that it was less likely than not that the Veteran's current lumbar complaints were due to his service.  The examiner said that the reason for this opinion was the lack of medical certainty based on the Veteran's records.  

In a January 2010 letter, Dr. G.T. stated that he had reviewed the Veteran's records and the Veteran's lower back and sciatic leg neuralgia had been an ongoing, periodic problem since 1953, when he was in the Navy.  Degenerative changes were now seen on radiographic examination, which were advanced in nature.  Dr. G.T. stated that it was at least as likely as not that the lower back injury occurred in 1953, when the Veteran was in the Navy.  He stated that his opinion was based on his education as a Doctor of Chiropractic and his 22 years of clinical practice.  

In a January 2010 letter, the Veteran's friend from 9th grade stated that the Veteran had described to him the incident when his ship rolled while he was carrying heavy equipment.  The friend stated that he knew that when the Veteran left service and returned to the University of Nebraska, he saw one of the school's athletic trainers for relief from back issues.  He knew that the Veteran had suffered from back pain during his adult years.  

In a January 2010 letter, a friend stated that she and her late husband had been close friends with the Veteran and his wife since 1957.  She stated that she had been a diarist since junior high school.  She submitted a copy of the August 24, 1959, entry which showed that the Veteran had been in the house with his back and his wife was now sick.  

The Board finds that the foregoing evidence, overall, supports a grant of service connection for degenerative disc disease at L5-S1.   In so finding, the Board finds it significant that the reason for the sole negative medical opinion, provided by the second VA examiner, was the lack of medical certainty as to whether the Veteran did injure his back in December 1952.  

However, the Board finds that the evidence shows that it is at least as likely as not that the Veteran did injure his back during active duty.  The second VA examiner himself specified that the 21-day duration of the Veteran's January 1953 hospitalization, and the fact that X-rays of the Veteran's spine were taken in [May] 1953, made the Veteran's reported back injury plausible.  

Moreover, the Veteran's credibility as to the inservice injury and subsequent continuity of symptomatology is greatly supported by the fact that in 1997 he informed Dr. G.T. that he had injured his back while in the Navy in 1953.  The Board finds that this medical history, provided for the sole purpose of obtaining private medical treatment years before the Veteran's current claim for VA benefits, is particularly probative as to the incurrence of the claimed inservice back injury.  

The Board also finds that the January 2010 letters from the Veteran's long-term friends, as well as the 1959 diary entry, at least partially corroborate his testimony as to continuity of symptomatology since separation.  

In sum, service connection for degenerative disc disease at L5-S1 is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for degenerative disc disease at L5-S1 is granted.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


